March 19, 2015




                                 JUDGMENT
                 The Fourteenth Court of Appeals
   GRANT PRIDECO, INC. AND AGGREGATE PLANT PRODUCTS CO.,
                           Appellants

NO. 14-13-00644-CV                          V.

   EMPEIRIA CONNER L.L.C., EMPEIRIA CONNER II L.L.C., AUBREY
     CONNER, LEGG MASON SBIC MEZZANINE FUND, L.P., AEA
MEZZANINE FUND, L.P., AEA MEZZANINE (UNLEVERAGED) FUND, L.P.,
  PAUL FRONTIER HOLDINGS, L.P., JOE FIAMINGO, WES DEHAVEN,
 ALEX SUAREZ, AND EMPEIRIA CONNER L.L.C., IN ITS CAPACITY AS
             THE SELLER REPRESENTATIVE, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Empeiria
Conner L.L.C., Empeiria Conner II L.L.C., Aubrey Conner, Legg Mason SBIC
Mezzanine Fund, L.P., AEA Mezzanine Fund, L.P., AEA Mezzanine
(Unleveraged) Fund, L.P., Paul Frontier Holdings, L.P., Joe Fiamingo, Wes
Dehaven, Alex Suarez, and Empeiria Conner L.L.C., in Its Capacity as the Seller
Representative, signed July 1, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order that
the judgment be REVERSED and REMANDED for proceedings in accordance
with this court’s opinion.
       We order appellees, Empeiria Conner L.L.C., Empeiria Conner II L.L.C.,
Aubrey Conner, Legg Mason SBIC Mezzanine Fund, L.P., AEA Mezzanine Fund,
L.P., AEA Mezzanine (Unleveraged) Fund, L.P., Paul Frontier Holdings, L.P., Joe
Fiamingo, Wes Dehaven, Alex Suarez, and Empeiria Conner L.L.C., in Its
Capacity as the Seller Representative, jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.